UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                       -X          NOT FOR PUBLICATION
MUNICIPAL CREDIT UNION,KAM WONG,
individually and in his Professional capacity as
                                                                                       FILED
Chief Executive Officer; GREGORY PETERSON,                                          IN CLERK'S OFFICE
individually and in his Professional capacity as                                US DISTRICT COURT E.D.N.Y.
Chief Executive Officer of Berkman, Henoch,
Peterson, Peddy & Fenchol, PC; JUDGE NOACH                                      ★ hoV^^20{9
DEAR,individually and in his Professional capacity
as Judge Dear of State of New York Corporation                                  BROOKLYN OFFICE
and DOES 1-5'

                         Plaintiffs,
                                                                  REMAND ORDER
      - against -                                                  19-CV-6394(AMD)

"CHARLESETTA O'NEAL BEY,sui juris.
Defendant(In Error)"^

                         Defendant.
                                                        -X
ANN M.DONNELLY, United States District Judge:

        Ms. O'Neal Bey is a defendant in a civil action in the Supreme Court of the State of New

York, Kings County (Index No. 12622/2015). (ECFNo. 1.)^ She is representing herself. She

filed this Notice of Removal seeking to remove a 2015 civil proceeding. A judgment of

foreclosure has already been entered. Ms. O'Neal Bey seeks injunctive and declaratory relief

related to the state court proceedings, and punitive and monetary damages totaling $3 million.

{Id. at 10-11, 13.) For the reasons that follow, the action is remanded to the Supreme Court

pursuant to 28 U.S.C. § 1447(c).




'       Many of the named plaintiffs to this action appear to have been added by Ms. O'Neal Bey. The
underlying action Ms. O'Neal Bey seeks to remove included only Municipal Credit Union as a plaintiff.
^       The state court caption identifies Ms. O'Neal Bey as "Charlesetta O'Neal" and notes that she
objects to being described as "pro se." (ECF No. I at 11.)
^       The Notice is consecutively paginated, but not all of the attached exhibits are labeled.
Accordingly, the Court refers to the pages assigned by the Electronic Case Filing("ECF")system.
                                           BACKGROUND


        Ms. O'Neal Bey appears to be seeking removal ofa state court mortgage foreclosure

proceeding from 2015 before the Kings County Supreme Court(Dear, J.) (ECF No. 1./ The

Notice asserts that this Court has subject matter jurisdiction based on federal question

jurisdiction and admiralty jurisdiction and cites 18 U.S.C. § 241 and 42 U.S.C. § 1983, which

provide for criminal and civil liability for violations of constitutional rights. {Id. at 2.) However,

Ms. O'Neal Bey also states that she is "challenging the jurisdiction ofthis court," that she does

"not consent to a judicial tribunal ofany sort," and that "the rules and or procedures for the court

are ... not for me."{Id. at 3-4.) She does not attach the original pleadings from Index No.

12622/2015, but does attach Judge Dear's January 14,2019 Decision granting summary

judgment to MCU in the foreclosure action {Id. at 41), Ms. O'Neal Bey's April 15,2019 motion

to vacate thatjudgment {Id. at 25), and Judge Dear's July 30,2019 order denying the motion to

vacate {Id. at 40).

                                        LEGAL STANDARD


        The removal statute provides that "any civil action brought in a State court of which the

district courts ofthe United States have original jurisdiction may be removed by the defendant or

the defendants, to the district court ofthe United Sates for the district and division embracing the

place where such action is pending." 28 U.S.C. § 1441(a). A claim may only be removed to

federal court if it could have been filed in federal court at the outset. Fax Telecommunicaciones

Inc. V. AT&T^ 138 F.3d 479,485(2d Cir. 1998)(removal is proper only ifthe federal question

appears plainly on the face ofthe complaint). A court may remand a removed case to state court


         The Notice of Removal identifies the "respondents"—^the Municipal Credit Union("MCU");
former MCU chief executive officer Kam Wong; Gregory Peterson, a lawyer representing MCU in the
foreclosure action; and the Honorable Noach Dear,the presiding justice in the foreclosure action—^as the
parties seeking removal, but the Notice is signed by what appears to be the actual removing party,"Ali-
Bey, Chariesetta... Beneficiary Owner of Charlesetta Oneal [5/c:]."(ECF No. 1 at 1, 14.)
sua sponte if it finds that it does not have subject matter jurisdiction. See 28 U.S.C. § 1447(c);

Mitskovski V. Buffalo and Fort Erie Public Bridge Autk,435 F.3d 127, 131 (2d Cir. 2006).

        If removal is based on a federal question, the notice ofremoval must be filed within 30

days after service ofthe initial pleading setting forth the claim for relief. See 28 U.S.C. §

1446(b)(1). If removal is based on diversity ofcitizenship and the case became removable after

it was filed, the notice of removal must be filed within one year of commencement ofthe action,

unless the plaintiff has acted in bad faith to prevent removal. See 28 U.S.C. § 1446(c)(1).

                                           DISCUSSION


        The Notice of Removal is deficient. First, it was not filed in a timely fashion. The

underlying foreclosure action was commenced in 2015 and has proceeded in state court through

multiple motions over many years. The lower court granted summary judgment in favor of

MCU on January 14,2019. (ECF No. 1 at 26.) Ms. O'Neal Bey filed this Notice on November

12,2019, after the state court ruled and well beyond the 30-day period required to remove this

action to federal court. See Levchenko v. Chase Bank USA, N.A., No. lO-CV-4268,2011 WL

1099851, at *1 (E.D.N.Y. Mar. 24, 2011)("Failure to file within the 30-day filing period leads to

an automatic defeat ofthe removal petition.")(quoting Murray v. Deer Park Union Free Sch.

Dist., 154 F. Supp. 2d 424,426(E.D.N.Y. 2001)). Thus,the Notice of Removal is untimely.

        The other reason that removal is inappropriate is that there is no original basis for federal

question jurisdiction in this Court. The underlying state court action appears to have involved

foreclosure. Ms. O'Neal Bey asserts that this Court has jurisdiction under federal laws related to

civil rights violations, as well as numerous purported constitutional violations. However,the

original complaint did not appear to involve or raise any ofthese issues. If there is no original

jurisdiction, a litigant cannot assert federal statutory claims in response to an unfavorable

outcome in a state court proceeding to invoke federal jurisdiction. See McCulloch Orthopaedic
Surgical Servs., PLLC v. Aetna Inc., 857 F.3d 141, 145(2d Cir. 2017)("Under the 'well-pleaded

complaint rule,' a defendant generally may not 'remove a case to federal court unless the

plaintiffs complaint establishes that the case arises under federal law       (quoting

Health Inc. v. Davila, 542 U.S. 200,207(2004)); see also City ofRome v. Verizon Commc'ns,

Inc., 362 F.3d 168,174(2d Cir. 2004)("The mere existence or invocation of a federal defense

does not furnish a sufficient basis for jurisdiction to attach."); Bank ofAm., N.A. v. Derisme, No.

19-CV-0020(JAM),2019 WL 156936(D. Conn. Jan. 10, 2019)(remanding state court

foreclosure action that was improperly removed to federal court in the absence of basis for

federal jurisdiction, where removing party claimed that her civil rights were violated in the state

court proceeding).

       Finally, I cannot consider Ms. O'Neal Bey's claims because of the Rooker-Feldman

doctrine. See Rooker v. Fidelity Trust Co.,263 U.S. 413(1923); District ofColumbia Court of

Appeals V. Feldman,460 U.S. 462(1983). Federal district courts do not have subject-matter

jurisdiction to hear cases seeking to "overturn an injurious state-courtjudgment." Exxon Mobil

Corp. V. Saudi Basic Indus. Corp., 544 U.S. 280,291-92(2005). "It would be a perversion of

the removal process to allow a litigant who is subject to a final judgment to remove that final

judgment to the federal courts for further litigation." Four Keys Leasing & Maint. Corp. v.

Simithis, 849 F.2d 770, 774(2d Cir. 1988); jee Grohs v. Grohs, No. 17-CV-01605(SRU),2017

WL 4678182, at *4(D. Conn. Oct. 17,2017)(holding that Rooker-Feldman precluded subject-

matter jurisdiction over removed family court action and remanding to state court), adhered to

on reconsideration, 2017 WL 5171845(D. Conn. Nov. 8, 2017); Citibank, N.A. v. Swiatkoski,

No.04-CV-5122(ADS)(ARL),2005 WL 6796770, at *2(E.D.N.Y. Mar. 18,2005)(remanding

foreclosure action where New York Supreme Court had already entered judgment offoreclosure
and appeal was pending when notice of removal was filed), affd 160 Fed. Appx. 30(2d Cir.

2005). I do not have—and cannot exercise—jurisdiction over Ms. O'Neal Bey's case.^

                                              CONCLUSION


         For the foregoing reasons, removal is inappropriate, and the Court hereby remands the

action to the Supreme Court of the State of New York, Kings County pursuant to 28 U.S.C. §

 1447(c). The Clerk of Court is respectfully directed to send a certified copy of this Order to the

Clerk of the Supreme Court of the State of New York, County of Kings, to mail a copy of this

Order to Charlesetta O'Neal Bey, and to close the case in this Court.

         SO ORDERED.


                                                             s/Ann M. Donnelly
                                                           ANN M. DONNELLY
                                                           United States District Judge

Dated: Brooklyn, New York
       November 25, 2019




^       This is not the first time Ms. O'Neal Bey has tried to bring her state foreclosure action in this
Court. In 2016, Ms. O'Neal Bey filed a civil action related to the same loan, which I dismissed for lack
of subject matter jurisdiction. See Charlesetta O'Neal: Bey v. Mm. Credit Union, No. 16 Civ. 438
(AMD), 2016 WL 880171 (E.D.N.Y. Mar. 1, 2016). After the case was dismissed, Ms. O'Neal Bey
continued to file frivolous motions seeking to re-litigate the underlying action. At that time, I wamed her
that if she continued to file frivolous motions in a closed case, I would direct the Clerk of Court not to
accept any further filings from Ms. O'Neal Bey. {Id. at ECF No. 14.)
